In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 14-2282 & 14-2909
SIDNEY HILLMAN HEALTH CENTER OF ROCHESTER, et al.,
                                    Plaintiffs-Appellants,

                                 v.

ABBOTT LABORATORIES, INC., and ABBVIE, INC.,
                                      Defendants-Appellees.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
             No. 1:13-cv-05865 — Sara L. Ellis, Judge.
                    ____________________

    ARGUED FEBRUARY 20, 2015 — DECIDED APRIL 13, 2015
                    ____________________

   Before RIPPLE, KANNE, and TINDER, Circuit Judges.
   TINDER, Circuit Judge. Appellants are a group of multi-
employer benefit funds challenging the dismissal of their
putative class action alleging that Abbott Laboratories, Inc.,
and its subdivision AbbVie, Inc. (collectively, “Abbott”),
violated    the    Racketeer    Influenced   and    Corrupt
Organizations Act (“RICO”) through efforts to promote the
anticonvulsant medication Depakote for ineffective and
unsafe uses. The district court dismissed the case with
2                                       Nos. 14-2282 & 14-2909

prejudice as barred by the statute of limitations, concluding
that a reasonable benefit fund would have discovered its
injuries in 1998, when the funds first reimbursed the cost of
an “off-label” prescription for Depakote. We reverse.

    I.   BACKGROUND

    According to the allegations in the complaint, which we
accept as true for purposes of this appeal, see Fox v. Am. Alt.
Ins. Corp., 757 F.3d 680, 681 (7th Cir. 2014), Abbott engaged
in a scheme from 1998 to 2012 to illegally market Depakote
for applications that had not been approved by the Food and
Drug Administration (“FDA”). Unapproved applications are
known as “off-label” uses. See United States v. King-Vassal,
728 F.3d 707, 709 (7th Cir. 2013). Physicians may, and often
do, prescribe drugs for off-label uses, id., but pharmaceutical
companies are generally prohibited from marketing drugs
for those same applications, see, e.g., United States ex rel.
Wilson v. Bristol-Myers Squibb, Inc., 750 F.3d 111, 113 (1st Cir.
2014); Wash. Legal Found. v. Henney, 202 F.3d 331, 332–33
(D.C. Cir. 2010). The funds allege that Abbott, in promoting
Depakote, not only misrepresented its safety and efficacy for
off-label uses but also paid kickbacks to physicians, and
established and funded intermediary entities like the
Council for Excellence in Neuroscience Education, to
promote the drug for off-label uses. Abbott then took steps
to conceal its role in these activities. These efforts
dramatically increased Depakote sales, which reached a high
of $1.5 billion by 2007.
   The funds were not the first to bring Abbott’s marketing
scheme to light. Four qui tam actions were filed against
Abbott between October 2007 and January 2010, alleging
Nos. 14-2282 & 14-2909                                         3

that its off-label marketing of Depakote violated the False
Claims Act and caused excessive charges to government
benefit programs. These actions were unsealed in February
2011, when the federal government and multiple state
governments intervened. Meanwhile, in November 2009,
Abbott disclosed in a public filing with the Securities and
Exchange Commission (“SEC”) that the Department of
Justice (“DOJ”) was investigating its marketing of Depakote.
In May 2012, Abbott pleaded guilty to illegally promoting
Depakote from 2001 through 2006 for uses that had not been
shown to be effective in clinical trials. In connection with this
plea, Abbott agreed to pay $1.6 billion to settle the criminal
and qui tam actions against it.
    Fifteen months later, in August 2013, the funds filed this
lawsuit asserting that Abbott’s off-label marketing of
Depakote constituted a civil RICO violation. The funds
sought to represent a class of “[a]ll third party purchasers in
the United States and its territories who, during the period
from 1998 through 2012, reimbursed and/or paid some or all
of the purchase price for Depakote for indications not
approved by the FDA.” They also sought to bring state-law
claims of deceptive business practices and unjust enrichment
on behalf of New York, Illinois, and Massachusetts
subclasses.
    Abbott moved to dismiss in part on the basis of
timeliness, arguing that, because the lawsuit alleges injury
dating back to 1998, it falls outside the four-year statute of
limitations for civil RICO claims. In response, the funds
argued that equitable tolling or estoppel should apply,
contending that they could not have discovered the
existence of their claims before the 2012 guilty plea because
4                                      Nos. 14-2282 & 14-2909

Abbott had taken steps to conceal its marketing scheme.
They also noted that it is unusual to dismiss a case as
untimely at the pleadings stage because the statute of
limitations is an affirmative defense that typically depends
on factual determinations. The funds argued that nothing in
the complaint could serve as an admission that the
limitations period had expired and “[t]here are thus
unresolved     factual    determinations    that   make    it
inappropriate for the Court to grant Defendants’ motion to
dismiss on statute of limitations grounds.”
    The district court granted Abbott’s motion and dismissed
the funds’ claims with prejudice pursuant to Federal Rule of
Civil Procedure 12(b)(6). In doing so, the court concluded
that the statute of limitations for the RICO claim began to
run in 1998, when the funds initially reimbursed a
prescription for off-label use of Depakote. The court
acknowledged that “[o]ff-label prescription of drugs is not
illegal and is a routine practice among physicians.” But the
court decided that, given that third-party purchasers are
sophisticated entities in the business of monitoring
prescription reimbursements, a reasonable benefit fund
would have discovered its injuries from Abbott’s actions
when it began paying for off-label prescriptions for
Depakote. The court applied similar reasoning to bar the
state-law claims.
    The district court further rejected the funds’ equitable
arguments. The court refused to toll the limitations period
until the time of the guilty plea in 2012 because, it reasoned,
tolling is appropriate only for “relatively brief” delays and
should not shift the start of the limitations period from the
time of the initial injury to when a plaintiff becomes aware
Nos. 14-2282 & 14-2909                                         5

of possible racketeering. The court additionally concluded
that equitable estoppel did not apply because, in its view,
Abbott’s efforts to conceal its off-label promotion of
Depakote were not designed to hinder potential lawsuits.

 II.   DISCUSSION

    The civil RICO statute is silent about the statute of
limitations, so the Supreme Court established a four-year
limitations period by analogy to the Clayton Act. See Agency
Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143, 156
(1987). The Court initially left open the question of the start
of this period, leading to a three-way circuit split. See Rotella
v. Wood, 528 U.S. 549, 553 (2000). Prior to Rotella, the majority
of circuits, including this one, recognized some form of an
“injury discovery” rule “starting the clock when a plaintiff
knew or should have known of his injury.” Id.; see McCool v.
Strata Oil Co., 972 F.2d 1452, 1464–65 (7th Cir. 1992); see also
Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450 (7th Cir.
1990) (recognizing “the ‘discovery rule’ of federal common
law, which is read into statutes of limitations in federal-
question cases … in the absence of a contrary directive from
Congress”). Other circuits held either that the claim “accrues
only when the claimant discovers, or should discover, both
an injury and a pattern of RICO activity,” or that the “period
began to run as soon as the plaintiff knew or should have
known of the injury and the pattern of racketeering activity,
but began to run anew upon each predicate act forming part
of the same pattern.” Rotella, 528 U.S. at 553–54.
    The Supreme Court rejected both of these latter
approaches in favor of the majority view. See Rotella, 528 U.S.
at 555 (rejecting “injury and pattern discovery” rule); Klehr v.
6                                      Nos. 14-2282 & 14-2909

A.O. Smith Corp., 521 U.S. 179, 187 (1997) (rejecting “last
predicate act” rule). Although “RICO has a unique pattern
requirement,” and “a pattern of predicate acts may well be
complex, concealed, or fraudulent,” the Court reasoned that
establishing “a less demanding basic discovery rule than
federal law generally applies would clash with the
limitations imposed on Clayton Act suits”—on which the
RICO limitations period is based. Rotella, 528 U.S. at 556–57.
The Court noted that both RICO and the Clayton Act “share
a common congressional objective of encouraging civil
litigation to supplement Government efforts to deter and
penalize the respectively prohibited practices.” Id. at 557. “It
would, accordingly, be strange to provide an unusually long
basic limitations period that could only have the effect of
postponing whatever public benefit civil RICO might
realize.” Id. at 558. Therefore, the Court emphasized,
“discovery of the injury, not discovery of the other elements
of a claim, is what starts the clock.” Id. at 555.
    Even after Rotella, as we will discuss later, there remains
some ambiguity about the contours of the accrual rules for
civil RICO claims. But the funds here argue that, even under
a stringent understanding of those rules, the district court
erred in determining at the pleading stage when a
reasonable third-party purchaser should have discovered
that it had been injured by Abbott’s actions. They emphasize
that the basis of their claims is that they were harmed by
increased costs due to Abbott’s illegally marketing of
Depakote, not merely by reimbursing off-label prescriptions,
which are common and permissible. See, e.g., King-Vassal, 728
F.3d at 709 (“[O]ff-label prescriptions by physicians are quite
common.”); see also Buckman Co. v. Plaintiffs’ Legal Comm., 531
U.S. 341, 351 (2001) (observing that off-label use of medical
Nos. 14-2282 & 14-2909                                        7

devices “is generally accepted”). In fact, off-label
prescriptions are particularly high for anticonvulsants, at
one point constituting as much as 74 percent of all such
prescriptions. See Randall S. Stafford, Regulating Off-Label
Drug Use–Rethinking the Role of the FDA, 358 New Eng. J.
Med. 1427, 1427 (2008), available at http://www.nejm.org/doi
/pdf/10.1056/NEJMp0802107. Thus, the funds argue, it is not
clear at this stage of the proceedings that a reasonable third-
party purchaser would have had any reason to discover
Abbott’s illegal marketing scheme based simply on
reimbursing off-label prescriptions.
    Abbott first responds that the funds waived these
arguments by not sufficiently raising them in the district
court. In the district court, it argues, the funds focused on
equitable doctrines, not the problems with factual
determinations regarding discovery of their injuries. But
“[w]aiver is not meant as an overly technical appellate
hurdle,” and the nuances of a litigant’s arguments may
differ from their stance in the district court without resulting
in waiver. Fox v. Hayes, 600 F.3d 819, 832 (7th Cir. 2010). And
in the funds’ response to Abbott’s motion to dismiss, they
argued, even if in a relatively cursory fashion, that
“unresolved factual determinations [made] it inappropriate
for the Court to grant Defendants’ motion to dismiss on
statute of limitations grounds.” We believe that this
discussion was sufficient to preclude waiver. Moreover,
even if the funds had not raised their appellate arguments in
the district court, the court clearly addressed the question of
when the limitations period began, and “it is well settled
that the waiver rule does not prevent a party from attacking
on appeal the legal theory upon which the district court
based its decision,” Hedge v. Cnty. of Tippecanoe, 890 F.2d 4, 8
8                                       Nos. 14-2282 & 14-2909

(7th Cir. 1989); accord Allison v. Ticor Title Ins. Co., 979 F.2d
1187, 1194 (7th Cir. 1992).
    Abbott next argues that a reasonably diligent benefit
fund should have known that it was paying for off-label use
and, with some investigation, even about Abbott’s illegal
marketing scheme. To demonstrate this, Abbott points to
news articles raising concerns about off-label marketing and
Depakote as early as 2006. Abbott also argues that we may
take judicial notice of the fact that insurers are sophisticated
entities with ready access to medical databases and
information about healthcare matters. See Int’l Bhd. of
Teamsters, Local 734 Health & Welfare Trust Fund v. Philip
Morris Inc., 196 F.3d 818, 826 (7th Cir. 1999). Similarly,
Abbott maintains that the funds’ fiduciary duty under
ERISA to act in the interest of their participants and
beneficiaries, see 29 U.S.C. § 1104(a)(1), requires them to
investigate potential off-label reimbursements, cf. O'Reilly v.
Hartford Life & Accident Ins. Co., 272 F.3d 955, 961 (7th Cir.
2001) (noting, with respect to a disability insurance claim,
that fiduciary duties in ERISA require “reasonable inquiry”
into claimant’s condition and skills, though not a “full-
blown” investigation); Harris v. Amgen, Inc., 770 F.3d 865,
881–82 (9th Cir. 2014) (reversing dismissal of claim for
breach of ERISA fiduciary duties through purchase of
pension-plan stock at prices inflated by illegal off-label
marketing).
    These arguments may eventually carry considerable
weight, and we express no opinion on the funds’ ultimate
ability to show that their lawsuit was timely filed (or for that
matter, succeed on the merits of their RICO claim). But given
the allegations of the complaint, we are convinced that the
Nos. 14-2282 & 14-2909                                           9

district court erred by dismissing this case based on the
statute of limitations without giving the parties an
opportunity for discovery into when a reasonable benefit
fund should have known about its injuries from off-label
marketing.
    “Dismissing a complaint as untimely at the pleading
stage is an unusual step, since a complaint need not
anticipate and overcome affirmative defenses, such as the
statute of limitations.” Cancer Found., Inc. v. Cerberus Capital
Mgmt., LP, 559 F.3d 671, 674 (7th Cir. 2009). “Further, these
defenses typically turn on facts not before the court at that
stage in the proceedings.” Brownmark Films, LLC v. Comedy
Partners, 682 F.3d 687, 690 (7th Cir. 2012). It is true that, “if a
plaintiff alleges facts sufficient to establish a statute of
limitations defense, the district court may dismiss the
complaint on that ground.” O’Gorman v. City of Chicago, 777
F.3d 885, 889 (7th Cir. 2015); see Cancer Found., 559 F.3d at
674–75 (“[D]ismissal is appropriate when the plaintiff pleads
himself out of court by alleging facts sufficient to establish
the complaint’s tardiness.”). But we have cautioned that this
“irregular” approach is appropriate “only where the
allegations of the complaint itself set forth everything
necessary to satisfy the affirmative defense.” Chi. Bldg.
Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 613–14
(7th Cir. 2014) (quotations omitted); see United States v. N.
Trust Co., 372 F.3d 886, 888 (7th Cir. 2004). As long as there is
a conceivable set of facts, consistent with the complaint, that
would defeat a statute-of-limitations defense, questions of
timeliness are left for summary judgment (or ultimately
trial), at which point the district court may determine
compliance with the statute of limitations based on a more
complete factual record. See Clark v. City of Braidwood, 318
10                                      Nos. 14-2282 & 14-2909

F.3d 764, 767 (7th Cir. 2003) (reversing dismissal because, “at
this stage, the question is only whether there is any set of
facts that if proven would establish a defense to
the statute of limitations, and that possibility exists” (citation
omitted)); Early v. Bankers Life & Cas. Co., 959 F.2d 75, 80 (7th
Cir. 1992) (“[W]hen a complaint is dismissed at the
pleadings stage the question is not what are the facts, but is
there a set of facts that if proved would show that the case
had merit?”).
    The district court’s departure from orthodoxy was not
justified here. Even if the funds had the duty and ability to
monitor off-label prescriptions, that conclusion is not clear
from the complaint and requires factual determinations not
appropriately made at the pleadings stage. It also remains
unclear when the funds actually became aware that they
were paying for off-label use. Compare Rotella, 528 U.S. at
558–59 (emphasizing that plaintiff did not deny that he knew
of his injury more than ten years before filing suit).
Moreover, “[i]t is not the date on which the wrong that
injures the plaintiff occurs, but the date—often the same, but
sometimes later—on which the plaintiff discovers that he
has been injured.” Cada, 920 F.2d at 450. At this stage, there
is insufficient information to decide when a reasonable
third-party purchaser should have discovered that it had
paid more for off-label uses than it otherwise would have
had to because of an illegal marketing scheme. Cf. Barry
Aviation, Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d
682, 688–89 (7th Cir. 2004) (reversing dismissal of RICO
claim on timeliness grounds when “at some point, no doubt,
a reasonable person would have investigated whether [a]
disappointing business pattern was the product of
fraudulent misrepresentations by the defendants, but the
Nos. 14-2282 & 14-2909                                        11

complaint before us does not preclude the possibility that
this date was within the applicable statute of limitations”); In
re Celexa & Lexapro Mktg. & Sales Practices Litig., Nos. 13-
13113, 14-10784, 2014 WL 7009339, at *3–4 (D. Mass. Dec. 12,
2014) (refusing to conclude at the pleading stage that similar
RICO claim accrued when plaintiff first reimbursed off-label
use versus when plaintiff became aware of illegal off-label
marketing); In re Schering-Plough Corp. Intron/Temodar
Consumer Class Action, No. 2:06-cv-5774, 2009 WL 2043604, at
*22 (D. N. J. July 10, 2009) (refusing to dismiss similar RICO
claims as untimely when complaint did not establish
conclusively that plaintiffs knew or should have known of
illegal marketing, and an FDA warning letter and other
public information did not put them on notice).
    Granted, the funds do not contest that they are
sophisticated, and we have been willing to hold
sophisticated entities to a higher standard. See KDC Foods,
Inc. v. Gray, Plant, Mooty, Mooty & Bennett, P.A., 763 F.3d 743,
751 (7th Cir. 2014) (refusing “a more forgiving application of
the discovery rule” for Wisconsin fraud claim because, “with
corporate players, a different quantum of expertise and
knowledge is in play”); Whirlpool Fin. Corp. v. GN Holdings,
Inc., 67 F.3d 605, 610 (7th Cir. 1995) (observing that, for claim
accrual purposes, “[a] reasonable investor is presumed to
have information available in the public domain”). But
Abbott is sophisticated as well and is alleged to have taken
significant effort to conceal its underhanded marketing.
Furthermore, at this stage, there is simply not enough
information in the record to determine when even a
sophisticated benefit fund should have uncovered its injuries
from off-label promotion.
12                                     Nos. 14-2282 & 14-2909

    Abbott emphasizes that certain news articles and judicial
opinions—of which we may take judicial notice, see Geinosky
v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012)—give a
glimpse into how the funds might operate in regard to off-
label prescriptions. But these sources present conflicting
information. It seems beyond dispute that the funds had a
duty to act in the best interests of their beneficiaries and had
ready access to medical information. But even so, as the
Eleventh Circuit has pointed out, once a drug is placed on an
insurer’s list of medications approved for coverage based on
FDA-approved uses, the insurer may be contractually
obligated to pay the drug’s price anytime it is prescribed,
“regardless of the facts surrounding that prescription.”
Ironworkers Local Union 68 v. Astrazeneca Pharms., LP, 634 F.3d
1352, 1366 (11th Cir. 2011). Thus, the insurers in Ironworkers
“had to pay if the drug was prescribed for an FDA-approved
use or an off-label use—even if the prescription was
medically unnecessary or inappropriate.” Id. Although
techniques like preauthorization review can limit improper
prescriptions, these techniques are not employed
universally, see id. at 1366–67, and are not alleged to have
been in place here. Perhaps a failure to employ
preauthorization review is unreasonable, or a reasonable
fund, even without this type of review, should have
investigated for improper marketing after reimbursing
widespread off-label prescriptions for Depakote. But these
questions, in our view, should be left for summary
judgment, when they can be reviewed with a more complete
record.
     Abbott also asserts that the funds are experienced
litigants, with one having even brought a similar RICO claim
against another drug manufacturer for off-label marketing of
Nos. 14-2282 & 14-2909                                      13

Lipitor. See Complaint, Sidney Hillman Health Ctr. v. Pfizer,
Inc., No. 06-cv-2410 (S.D.NY. Mar. 28, 2006). But the fact that
one fund filed a similar claim against a different
pharmaceutical company, regarding a different drug, is of
little value in showing when the funds should have been on
notice of their injuries here.
    The funds contend that their argument for remand is
further supported by case law stating that the limitations
period for RICO claims begins to run only when plaintiffs
have reason to discover who injured them. But as Abbott
points out, our decisions on this issue are somewhat
inconsistent.
    On the one hand, we noted in Barry Aviation that
generally “accrual occurs when the plaintiff discovers that
he has been injured and who caused the injury.” 377 F.3d at
688 (quotation omitted). This language was arguably dicta,
but we have echoed that formulation since then. See Jay E.
Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382, 386
(7th Cir. 2010) (remarking that the limitations period “starts
running when the prospective plaintiff discovers (or should
if diligent have discovered) both the injury that gives rise to
his claim and the injurer or (in this case) injurers” (emphasis
added)); Cancer Found., 559 F.3d at 674 (holding that period
“begins to run when the plaintiffs discover, or should, if
diligent, have discovered, that they had been injured by the
defendants” (emphasis added)). Moreover, in In re Copper
Antitrust Litigation, 436 F.3d 782, 789–90 (7th Cir. 2006), we
relied on Barry Aviation to reverse the dismissal on statute-
of-limitation grounds of claims against a defendant accused
of antitrust violations, reasoning that a dispute of fact
existed regarding when a diligent inquiry by the plaintiffs
14                                     Nos. 14-2282 & 14-2909

would have revealed the defendant’s role in causing their
injuries.
    On the other hand, however, the Supreme Court has
never clearly adopted the funds’ preferred rule, even if some
language quoted in Rotella hints that it might. See 528 U.S. at
556 (“‘The prospect [of filing a timely lawsuit] is not so bleak
for a plaintiff in possession of the critical facts that he has
been hurt and who has inflicted the injury.’” (emphasis added)
(quoting United States v. Kubrick, 444 U.S. 111, 122 (1979)).
Further, we have never overruled decisions from before
Barry Aviation adopting a simple “injury discovery” rule,
see McCool 972 F.2d at 1464–65; Cada, 920 F.2d at 450, and
have emphasized—albeit not in the RICO context—that a
plaintiff “doesn’t have to know who injured him” to file suit
because, “[i]f despite the exercise of reasonable diligence he
cannot discover his injurer’s (or injurers’) identity within the
statutory period, he can appeal to the doctrine of equitable
tolling to postpone the deadline for suing until he can obtain
the necessary information,” Fid. Nat’l Title Ins. Co. v. Howard
Sav. Bank, 436 F.3d 836, 839 (7th Cir. 2006); see Cancer Found.,
559 F.3d at 676 (cautioning that, “to know you’ve been
injured and make no effort to find out by whom is the very
laxity that statutes of limitations are designed to penalize”).
Ultimately, because we conclude that dismissal was
unwarranted at this stage even under the standard
articulated in McCool and Cada, we need not decide today
whether a delay in discovering a wrongdoer’s identity might
extend the start of the limitations period for RICO claims.
   Finally, in case the funds’ equitable arguments resurface
on remand, we agree with the district court that, based upon
the facts alleged in the complaint, those arguments are
Nos. 14-2282 & 14-2909                                       15

unpersuasive. “‘Equitable tolling is granted sparingly only
when extraordinary circumstances far beyond the litigant’s
control prevented timely filing.’” Simms v. Acevedo, 595 F.3d
774, 781 (7th Cir. 2010) (quoting Wilson v. Battles, 302 F.3d
745, 749 (7th Cir. 2002)). The doctrine applies “when the
plaintiff, exercising due diligence, was unable to discover
evidence vital to a claim until after the statute of limitations
expired.” Moultrie v. Penn Aluminum Int’l, LLC, 766 F.3d 747,
752 (7th Cir. 2014). Furthermore, “a plaintiff who invokes
equitable tolling to suspend the statute of limitations must
bring suit within a reasonable time after he has obtained, or
by due diligence could have obtained, the necessary
information.” Cada, 920 F.2d at 451. Similarly, equitable
estoppel, also called fraudulent concealment, applies only
when plaintiffs act with reasonable diligence to discover and
file their claims. See Klehr, 521 U.S. at 194–95 (“[A] plaintiff
who is not reasonably diligent may not assert ‘fraudulent
concealment.’”); Jay E. Hayden Found., 610 F.3d at 388 (“[I]n a
RICO case, the plaintiff must both use due diligence to
discover that he has been injured and by whom even if the
defendant is engaged in fraudulent concealment, and
diligently endeavor to sue within the statutory limitations
period or as soon thereafter as feasible.”).
     Here, the funds acknowledge that they did not allege that
they acted diligently in seeking information about their
claims, or in fact attempt any investigation. Moreover, even
assuming that the SEC filing in 2009 disclosing the DOJ’s
investigation of Abbott’s off-label marketing did not alert the
funds to their injuries, surely the 2012 guilty plea and
corresponding $1.6-billion settlement did so. Yet the funds
still waited more than a year to file suit. We thus are not
16                                 Nos. 14-2282 & 14-2909

persuaded that the equitable doctrines at issue apply to
extend the limitations period.
   We REVERSE the dismissal of the funds’ RICO claims and
REMAND for further proceedings consistent with this
opinion. Because the state law claims were dismissed based
on similar reasoning, they are reinstated as well.